Citation Nr: 0430959	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as due to ionizing radiation.

2.  Entitlement to service connection for pulmonary 
emphysema, claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania, which denied the claims.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2004, a 
transcript of which is of record.

The Board notes that not all of the veteran's service records 
are available as they might have been destroyed by a fire 
that occurred at the National Personnel Records Center (NPRC) 
in St. Louis in 1973.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record does not reflect that the veteran was part of 
the occupation force stationed in Nagasaki, Japan, following 
World War II.

3.  Neither the veteran's coronary artery disease nor his 
pulmonary emphysema are conditions associated with radiation 
exposure under VA regulations.

4.  No competent medical evidence is of record which relates 
the veteran's heart disease or his pulmonary emphysema to 
active service, to include his purported radiation exposure 
therein.


CONCLUSION OF LAW

Service connection is not warranted for heart disease or 
pulmonary emphysema.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in June 2002, which was 
clearly before the October 2002 rating decision which is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the June 2003 Statement of the 
Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Further, the SOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Thus, the 
duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  In addition, the veteran and his representative 
have had the opportunity to present evidence and argument in 
support of his claims, to include at the June 2004 hearing.  
For the reasons stated below, the Board finds that no 
additional development to include a medical examination 
and/or opinion is warranted based on the facts of this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  In his statements and hearing testimony, the 
veteran has contended that he developed heart disease and 
pulmonary emphysema secondary to in-service radiation 
exposure that occurred when he participated in operations in 
Nagasaki, Japan.  He maintains that he participated in the 
occupation shortly after the atomic bomb was dropped on this 
city, and that he served in this area for 3 months.  Further, 
he testified that he was supposed to be given a special 
uniform and badge during this occupation, but he never 
received such material.  He also testified that he first 
developed heart problems sometime in the 1960s or 1970s.  
Nevertheless, he testified that no clinician had ever related 
either of these disabilities to service, to include radiation 
exposure during his purported service in the occupation of 
Nagasaki.

The only service medical record on file appears to be the 
veteran's November 1946 discharge examination.  On this 
examination, his lungs and cardiovascular system were 
clinically evaluated as normal.  Chest X-ray was negative.

The veteran's Separation Qualification Record reflects that 
his military occupational specialty (MOS) was that of a light 
truck driver.  In addition, this record indicates that he 
served overseas in the Pacific Theater with Headquarters; 
that he drove a 3/4 ton weapons carrier and a 1/4 ton jeep; that 
he hauled men going on guard duty, rations, supplies, and 
delivered messages; and that he cleaned, serviced, and 
lubricated the vehicle.

The veteran's DD Form 214 reflects that he received the Army 
of Occupation Medal, Asiatic-Pacific Campaign Medal, and the 
World War II Victory Medal.  Further, this Form reflects that 
he had 1 year, 3 months, and 25 days of foreign service.  

A September to November 1951 VA hospitalization report 
contains no relevant findings regarding the veteran's heart 
or lungs.

A December 1980 VA medical examination reflects, in part, 
that the veteran's respiratory system was found to be within 
normal limits.  Further, his cardio-vascular system was found 
to have normal sinus rhythm.  However, it appears his vessels 
were found to be moderately arteriosclerotic.  Chest X-ray 
revealed a fibrocalcific focus at the left base most likely 
representing the presence of a tuberculoma, but the lung 
fields, cardiac silhouette, mediastinum, bony thorax, 
and diaphragm were not otherwise remarkable.  Diagnoses 
included generalized arteriosclerosis.

Also on file are medical records which cover a period from 
1994 to 2000, and reflect treatment, in part, for coronary 
artery disease and pulmonary emphysema with granulomas.

The record reflects that the RO submitted a request to the 
National Personnel Records Center (NPRC) for any medical or 
service records regarding the veteran, or any sick/morning 
reports from his unit for remarks pertaining to his purported 
exposure to radiation at ground zero in Nagasaki.  In May 
2003, the NPRC responded that the allegation had been 
investigated, and that records from his unit for the period 
from August to October 1945 contained no remarks on the 
veteran.  Moreover, attached morning reports for his unit 
indicates that it was in the following locations during the 
month of October 1945; Lingayan Gulf, P.I.; Wakayama Bay, 
Japan; Nagoya, Japan; and Kagamihara Air Field, Japan.  There 
is no indication in these records that the unit was located 
in Nagasaki, Japan, during this period.

No competent medical opinion is of record which relates the 
veteran's current heart disease and pulmonary emphysema to 
active service, to include his purported radiation exposure 
therein.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Where a veteran served for 90 days in active service, and 
arteriosclerosis develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may also be established on a 
presumptive basis for disabilities associated with radiation 
exposure under the provisions of 38 C.F.R. §§ 3.309(d) and 
3.311.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 C.F.R. § 3.309(d) 
are: leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary glands, cancer of the 
urinary tract; bronchiolo-alveolar carcinoma; cancer of the 
bone; cancer of the brain; cancer of the colon; cancer of the 
lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

The provisions of 38 C.F.R. § 3.309(d) recognize service in 
the occupation of Nagasaki, Japan, during the period from 
August 6, 1945, to July 1, 1946, as a radiation-risk 
activity.  Similarly, 38 C.F.R. § 3.311 also recognizes 
service in the occupation forces of Nagasaki, Japan, from 
September 1945 to July 1946 as exposure to ionizing 
radiation.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for heart disease and pulmonary 
emphysema.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As mentioned above, the veteran has contended that he 
developed both his heart disease and pulmonary emphysema due 
to radiation exposure that occurred when he was part of the 
occupation force of Nagasaki, Japan.  Further, he received 
both the Asiatic Pacific Campaign Medal and the Army of 
Occupation medal.  However, there is no official verification 
that he actually served in Nagasaki while on active duty.  
The NPRC reported in May 2003 that it could find no mention 
of the veteran in the records for his unit during the 
relevant period.  Moreover, the morning reports submitted by 
the NPRC reflect that while his unit was stationed in Japan 
during the relevant period, these records do not list 
Nagasaki as one of the areas to which it was assigned.  As 
such, these records indicate that he was part of the 
occupation force stationed in Japan during World War II, but 
they do not support a finding that it included service in 
Nagasaki.

Inasmuch as there is no official verification that the 
veteran was actually part of the occupation force of 
Nagasaki, he is not entitled the benefit of the presumptive 
provisions of 38 C.F.R. §§ 3.309(d) and 3.311 for in-service 
radiation exposure.  Further, even if the Board were to 
accept his account of such service as true, neither his heart 
disease nor his pulmonary emphysema are among the recognized 
disabilities associated with such exposure under the 
regulations.  38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2).  Thus, 
these provisions provide no benefit to the veteran in the 
instant case.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).

The Board further notes that both the veteran's lungs and 
cardiovascular system were clinically evaluated as normal on 
his November 1946 discharge examination, and that his chest 
X-ray was negative.  Moreover, the first competent medical 
evidence of his heart disease and pulmonary emphysema was 
decades after his discharge from service.  Specifically, the 
first evidence of arteriosclerosis in the record was the 1980 
VA examination.  Additionally, the first evidence of any lung 
disorder in the record is in the VA treatment records in 
1994. 

The Court has held that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Additionally, there is no competent medical evidence of 
record which relates these current disabilities to his period 
of active duty, to include his purported radiation exposure 
therein.  In fact, he acknowledged at his June 2004 hearing 
that no clinician had ever informed him that such was the 
case.  

In summary, the evidence does not confirm the veteran's 
account of having served in Nagasaki, Japan, while on active 
duty; his heart disease and pulmonary emphysema are not among 
the disabilities associated with radiation exposure; there 
was no competent medical evidence of either disability until 
decades after service; and no competent medical opinion is of 
record which otherwise relates these disabilities to service.  
Consequently, the Board finds that the preponderance of the 
evidence is against these service connection claims, and they 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

The Board also finds that no additional development, to 
include a medical examination and/or opinion is warranted 
based on the facts of this case.  To request such development 
on the contended causal relationship at this late date would 
require a clinician to review the same record as summarized 
above: a discharge examination which shows normal findings 
for both the lungs and cardiovascular system; the absence of 
medical findings of the claimed disabilities until many years 
after service; and no independent evidence which verifies the 
veteran's purported service in Nagasaki, Japan, and claimed 
radiation exposure therein.  Under these circumstances, any 
opinion on whether a disability is linked to service, would 
obviously be speculative.  

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

Thus, in this case, the Board finds that no further 
development is warranted.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




ORDER

Entitlement to service connection for heart disease, claimed 
as due to ionizing radiation, is denied.

Entitlement to service connection for pulmonary emphysema, 
claimed as due to ionizing radiation, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



